PER CURIAM.
Rafiq Rehman Rashdi seeks review of an order that summarily denied his rule 3.850 motion through which he sought to withdraw his plea as involuntary. Rash-di’s claim centers on his allegation that he was never advised by the trial court that his plea may subject him to deportation. See Fla. R.Crim. P. 3.172(c)(8). Consider*918ing the Florida Supreme Court’s most recent pronouncement in State v. Green, 944 So.2d 208 (Fla.2006), coupled with its previous decision in State v. Seraphin, 818 So.2d 485 (Fla.2002), this case is reversed and remanded to the trial court for an evidentiary hearing.
POLEN, SHAHOOD and MAY, JJ., concur.